DETAILED ACTION
Response to Amendment
This allowance is in response to the request for continued examination filed 12/17/2021 to ensure consideration of the disclosed referenced listed in the IDS filed on the same date. The application and all of the cited references have been fully considered.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement submitted by applicant on 12/17/2021 has been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Allowed Claims
Claims 1-21 are allowed.

Reasons for Allowance 
The following is the Examiner’s statement of reasons for allowance: The closest prior art of record, Koren (U.S. Pat. App. Pub. 2020/0387637 A1) teaches managing private data and privacy preferences for individual users by mapping data communications with remote servers; Basava (U.S. Pat. 11,157,652 B2) teaches mapping user’s personal identifiers and associated domains to track and delete information across domains; Chickerur (U.S. Pat. App. Pub. 2020/0233977 A1) teaches oversight over personal data distributed across devices and locations; Parthasarathy (U.S. Pat. App. Pub. 2020/0057864 A1) teaches mapping sensitive data on cloud platforms for data protection and governance operations; North (U.S. Pat. App. Pub. 2021/0334407 A1) teaches searching metadata to identify databases that store private information. 
However, Koren, Basava, Chickerur, Parthasarathy, and North do not anticipate or associating, by the server computing system, a second computing system with the entity based on the data from the first computing system referencing the second computing system; generating, by the server computing system, a live data map, the live data map associated with the entity and configured to include at least information about whether the first computing system and the second computing system store the personal information of the customers of the entity; and generating, by the server computing system, verification reports associated with the entity based on the live data map.” 
Of the references identified by Applicant in the filed IDS, two references, Parthasarathy (U.S. Pat. App. Pub. 2020/0057864 A1) and Barday (U.S. Pat. App. Pub. 2018/0159900 A1), were determined to be of particular note.  As mentioned in the previous Notice, prior art exists relating to identification and mapping personal, private, and sensitive information across a distributed network, there exists no reasonably obvious basis to combine the identified prior art to achieve 1) the associating step with 2) the generating a live data map and 3) verification reports associated with the entity based on the map and the claim as a whole. It is important to understand that the associating step is interpreted as non-passive such that the second computing system is associated with the entity based on data referencing the second computing system from the first computing system.  There is an important distinction in this language such that the association is not merely a coexistence of the two computing systems in a search result, but there is a dependency where the second computing system is referenced from data found from the first computing system. Considering Parthasarathy, the reference discloses a data discovery engine, which detects sensitive data in databases, including personal data related to financial and healthcare data in similar and variant relational databases (Parthasarathy para. 0028.).  However, the disclosed discovery engine merely searches existing known data storage with no indication of the recited association based upon the data of one system referencing another system. The Barday reference was also considered to potentially Barday para. 0025.), which is conceptually different from the recited limitations of the invention.
Secondly, the claims recite a live data map, which connotes a continually updating map.  Taking into account the nature of the previous associating step, this distinction of being a live data map gives more weight to both the associating step and the generating step.  While the Parthasarathy reference discloses a discovery map providing relationships with the sensitive data (Parthasarathy para. 0032.), it is clear that this map is static based upon the results of a discovery of sensitive data from known databases.  The map disclosed in the reference could be repeated or updated with a new search, it does not amount to the recited live data map.
Finally, the references fail to disclose verification reports, which require some type of verification information intrinsic to the report. Again, the Parthasarathy reference provides a data discovery map report (Parthasarathy para. 0032.), which conveys information about the user’s relationship with the sensitive data, however, there is nothing that adds verification to the information.
These limitations are in conjunction with all the other claim limitations which are not specifically recited in the quotes. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571) 270-0408. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-386204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANCE M LITTLE/Examiner, Art Unit 2494